Appeal (by permission of this court) from an order of the Appellate Term of the Supreme Court, Second and Eleventh Judicial Districts, dated March 31, 1971, which affirmed a judgment of the Civil Court of the City of New York, Kings County, entered May 1, 1970, in favor of plaintiff upon a $5,000 jury verdict. Order affirmed, with costs. No opinion. Munder, Acting P. J., Shapiro, Brennan and Benjamin, JJ., concur; Martuscello, J., dissents and votes to reverse the order *962of the Appellate Term and the judgment of the Civil Court and to dismiss the complaint, on the ground that plaintiff failed to show actionable negligence.